                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ALASKA

                         United States v. Christopher James Nickalaskey
                             Case No. 3:17-cr-00179-TMB-DMS-1


By:                    THE HONORABLE TIMOTHY M. BURGESS


PROCEEDINGS:           ORDER FROM CHAMBERS

The matter comes before the Court on Defendant Christopher Nickalaskey’s Appeal from
Magistrate Judge’s Denial of Proposed Release (“Appeal”). 1 Nickalaskey proposes that he be
permitted to reside in transitional housing and secured by electronic monitoring pending trial. 2 On
May 8, 2020, the assigned Magistrate Judge denied Nickalaskey’s bail request. 3 The Government
opposes both the release plan and this Appeal. 4 For the reasons discussed below, Nickalaskey’s
Appeal is DENIED and the Magistrate Judge’s decision is AFFIRMED.

Nickalaskey is charged with one count of being a felon in possession of a firearm, in violation of
18 U.S.C. §§ 922(g)(1) and 924(a)(2). 5 He was initially ordered detained on December 26, 2017,
due to risk of flight and danger to the community based on his prior criminal history, participation
in criminal activity while on probation, parole, or supervision, history of violence or use of
weapons, and prior violations of probation, parole, or supervised release. 6 Nickalaskey has moved
for his release to a transitional living facility on two other occasions; both motions were denied. 7

The Court reviews de novo a Magistrate Judge’s detention order under 18 U.S.C. § 3145(c). 8 Title
18 U.S.C. § 3142(f) provides that the judicial officer must hold a hearing to determine whether
any condition or combination of conditions will reasonably assure the appearance of a defendant
and the safety of any other person and the community. 9 To make its finding, the Court considers
the factors listed in § 3142(g), including: (1) “the nature and circumstances of the offense charged,”
(2) “the weight of the evidence against the person,” (3) “the history and characteristics of the
person,” and (4) “the nature and seriousness of the danger to any person or the community that
would be posed by the person’s release.” In order to justify pretrial detention, the Government


1
  Dkt. 225 (Appeal).
2
  Id. at 1‒2.
3
  Dkt. 222 (Minute Entry).
4
  Dkt. 227 (Opposition).
5
  Dkt. 132 (Superseding Indictment).
6
  Dkts. 8 (Minute Entry); 15 (Detention Order).
7
  Dkts. 72 (Minute Entry); 206 (Minute Entry). In the past, Nickalaskey sought and was granted
two temporary releases to attend mental health appointments. See Dkts. 92 (Order); 96 (Order);
but see Dkts. 100 (Order); 108 (Minute Entry).
8
  United States v. Koenig, 912 F.2d 1190, 1191‒92 (9th Cir. 1990).
9
  18 U.S.C. § 3142(f)(1).
                                                  1

      Case 3:17-cr-00179-TMB-DMS Document 230 Filed 06/17/20 Page 1 of 2
must show by a preponderance of the evidence that the defendant poses a flight risk or must show
by clear and convincing evidence that the defendant poses a danger to the community. 10 “Any
doubts regarding the propriety of pretrial release are to be resolved in favor of the defendant.” 11

The Court applies the § 3142(g) factors to this case and finds that the Government has met its
burden to show that Nickalaskey is both a risk of flight and danger to the community. Nickalaskey
is charged with illegal firearm possession, a serious offense that carries the potential for a lengthy
term of incarceration. 12 Furthermore, in addition to his criminal history and violations of his prior
terms of probation, parole, or supervision, Nickalaskey has had several disciplinary incidents while
in his current detention facility. 13 His conduct demonstrates an unwillingness to comply with court
orders, conditions of release, and the rules of his detention facility. The Court shares Nickalaskey’s
concern for a proper medication regimen. 14 However, Nickalaskey has failed to provide any
evidence or persuasive argument to assuage the Court’s even greater concern for his history of
noncompliance. Therefore, the Court finds that Nickalaskey poses a sufficient risk of flight and
danger to the community to justify continued detention.

Accordingly, the Appeal at Docket 225 is DENIED and the Magistrate Judge’s decision is
AFFIRMED.


Entered at the direction of the Honorable Timothy M. Burgess, United States District Judge.

DATE: June 17, 2020.




10
   18 U.S.C. § 3142(f)(2); United States v. Santos-Flores, 794 F.3d 1088, 1090 (9th Cir. 2015).
11
   United States v. Diaz-Hernandez, 943 F.3d 1196, 1198 (9th Cir. 2019) (internal citations
omitted).
12
   Dkt. 132.
13
   Dkt. 228-2 (Exhibit).
14
   Dkt. 225 at 3‒4.
                                                  2

      Case 3:17-cr-00179-TMB-DMS Document 230 Filed 06/17/20 Page 2 of 2
